GILLETTE, J.
This case involves an appeal from a final order of respondent Boundary Commission annexing 84 acres of land to the City of Salem.
The Commission’s final order was entered on October 6, 1977, and was effective November 20, 1977. Petitioner brought a writ of review proceeding in Marion County Circuit Court on November 4, 1977, challenging, under ORS 199.461(3),1 the Commission’s action. That proceeding was interrupted because of our decision in League of Women Voters v. Lane Co. Bndry. Comm., 32 Or App 53, 573 P2d 1255 (1978). League held that ORS 199.461(3) was impliedly repealed by a 1973 amendment to another statute.
Pursuant to our holding in League, appeal from a boundary commission action is by petition to this court. Such petitions must be filed within 60 days. ORS 183.482(1). As petitioner acknowledges, this petition was not filed until far later than 60 days after the Commission’s decision.
The appeal is dismissed.

 ORS 199.461(3) provides:
"On the basis of the study and after hearing, the boundary commission shall approve the proposed boundary change as presented or as modified by the commission or disapprove the proposed change, by an order stating the reasons for the decision of the commission. Any person interested in a boundary change may, within 30 days after the date of a final order, appeal the order for review under ORS 34.010 to 34.100.”